UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
______________________________________________

TOM G. PALMER, GEORGE LYON,
EDWARD RAYMOND, AMY MCVEY,
and SECOND AMENDMENT FOUNDATION,
INC.,

                                     Plaintiffs,

                     v.                                                 1:09-CV-1482
                                                                           (FJS)
DISTRICT OF COLUMBIA and
CATHY LANIER,

                              Defendants.
______________________________________________

APPEARANCES                                        OF COUNSEL

GURA & POSSESSKY, PLLC                             ALAN GURA, ESQ.
101 North Columbus Street, Suite 405
Alexandria, Virginia 22314
Attorneys for Plaintiffs

OFFICE OF THE ATTORNEY                             ANDREW J. SAINDON, ESQ.
GENERAL FOR THE DISTRICT
OF COLUMBIA
441 Fourth Street, N.W.
6th Floor South
Washington, D.C. 20001
Attorneys for Defendants

SCULLIN, Senior Judge

                          MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Currently before the Court are Plaintiffs' motion for summary judgment and Defendants'

cross-motion for summary judgment.
                                            II. BACKGROUND

           In their complaint, Plaintiffs assert two claims for relief. In their first claim, Plaintiffs

allege that, "[b]y requiring a permit to carry a handgun in public, yet refusing to issue such

permits and refusing to allow the possession of any handgun that would be carried in public,

Defendants maintain a complete ban on the carrying of handguns in public by almost all

individuals." See Dkt. No. 1, Complaint at ¶ 39. Plaintiffs also contend that "Defendants' laws,

customs, practices and policies generally banning the carrying of handguns in public violate the

Second Amendment to the United States Constitution, facially and as applied against the

individual plaintiffs in this action, damaging plaintiffs in violation of 42 U.S.C. § 1983." See id.

at ¶ 40.

           In their second claim for relief, Plaintiffs allege that "Defendants' laws, customs, practices

and policies generally refusing the registration of firearms by individuals who live outside the

District of Columbia violate the rights to travel and equal protection secured by the Due Process

Clause of the Fifth Amendment to the United States Constitution, facially and as applied against

the individual plaintiffs in this action, damaging plaintiffs in violation of 42 U.S.C. § 1983." See

id. at ¶ 42.

           Plaintiffs seek relief in the form of an Order permanently enjoining Defendants, "their

officers, agents, servants, employees, and all persons in active concert or participation with them

who receive actual notice of the injunction, from enforcing D.C. Code § 7-2502.02(a)(4) to ban

registration of handguns to be carried for self-defense by law-abiding citizens[.]" See id. at

WHEREFORE Clause. Furthermore, Plaintiffs seek an Order permanently enjoining

Defendants, "their officers, agents, servants, employees, and all persons in active concert or


                                                      -2-
participation with them who receive actual notice of the injunction, from enforcing D.C. Code

§ 22-4504(a), OR, in the alternative, ordering [D]efendants to issue licenses to carry handguns to

all individuals who desire such licenses and who have satisfied the existing requirements, aside

from residence requirements, for the registration of a handgun[.]" See id. Finally, Plaintiffs seek

an Order permanently enjoining Defendants, "their officers, agents, servants, employees, and all

persons in active concert or participation with them who receive actual notice of the injunction,

from denying firearm registration and handgun carry permit applications made by otherwise

qualified individuals on account of lack of residence within the District of Columbia[.]" See id.1

       The parties do not dispute the basic facts that underlie this action. D.C. Code § 7-

2502.01(a) provides that "no persons or organization in the District shall possess or control any

firearm, unless the persons or organization holds a valid registration certificate for the firearm."

D.C. Code § 7-2502.02(a)(4) provides that individuals who are not retired police officers may

only register a handgun "for use in self-defense within that person's home." Pursuant to this

statutory limitation, Defendants distribute handgun registration application forms requiring

applicants to "give a brief statement of your intended use of the firearm and where the firearm

will be kept."

       Defendants maintain a custom, practice and policy of refusing to entertain gun

registration applications by individuals who do not reside in the District of Columbia.

Defendants require gun registration applicants to submit "[p]roof of residency in the District of

Columbia (e.g., a valid DC operator's permit, DC vehicle registration card, lease agreement for a


       1
        Plaintiffs also seek costs of the suit, including attorney fees and costs under 42 U.S.C.
§ 1988 and declaratory relief consistent with the injunction. See Complaint at WHEREFORE
Clause

                                                 -3-
residence in the District, the deed to your home or other legal document showing DC residency."

A first violation of the District of Columbia's ban on the ownership or possession of unregistered

handguns is punishable as a misdemeanor by a fine of up to $1,000, imprisonment of up to five

years, or both. See D. C. Code § 7-2507.06.

       D.C. Code § 22-4504(a) provides that "[n]o person shall carry within the District of

Columbia either openly or concealed on or about their person, a pistol, without a license issued

pursuant to District of Columbia law, or any deadly or dangerous weapon capable of being so

concealed." The first violation of this section by a non-felon is punishable by a fine up to $5,000

and imprisonment of up to five years.

       Former D.C. Code § 22-4506 empowered the District of Columbia's police chief to issue

licenses to carry handguns to individuals, including to individuals not residing in the District of

Columbia. However, it was Defendant District of Columbia's policy for many years not to issue

such licenses. On December 16, 2008, the District of Columbia's City Council and Mayor

repealed the Police Chief's authority to issue handgun carry licenses. Accordingly, the District of

Columbia lacks any mechanism to issue handgun carry licenses to individuals.

       Plaintiff Palmer, a resident of the District, would carry a functional handgun in public for

self-defense but refrains from doing so because he fears arrest, prosecution, fine, and

imprisonment as he does not possess a license to carry a handgun. Plaintiff Palmer sought to

register a handgun in the District of Columbia so that he might carry it for self-defense. On or

about May 12, 2009, Defendant Lanier denied Plaintiff Palmer's application to register a handgun

for the following reason:

               The intended use of the firearm as stated on your firearms


                                                 -4-
               registration application, "I intend to carry this firearm, loaded, in
               public, for self-defense, when not kept in my home" is
               unacceptable per the "Firearms Registration Emergency
               Amendment Act of 2008," which states that pistols may only be
               registered by D.C. residents for protection within the home.

Defendant Lanier subsequently approved Plaintiff Palmer's application to register the handgun

for home self-defense.

       Plaintiff George Lyon, a resident of the District, would carry a functional handgun in

public for self-defense but refrains from doing so because he fears arrest, prosecution, fine, and

imprisonment as he does not possess a license to carry a handgun in Washington, D.C. Plaintiff

Lyon is licensed to carry handguns in the states of Virginia, Utah, and Florida. He has

approximately 240 hours of firearms training, of which approximately 140 hours relate

specifically to handguns. Plaintiff Lyon sought to register a handgun in the District of Columbia

so that he might carry it for self-defense. On or about April 8, 2009, Defendant Lanier denied

Plaintiff Lyon's application to register a handgun for the following reason:

               The intended storage and use of the firearm as stated on your
               firearms registration application, "carrying personal protection,
               keep at home or office" is unacceptable per the "Firearms
               Registration Emergency Amendment Act of 2008," which states
               that pistols may only be registered by D.C. residents for protection
               within the home.

Defendant Lanier subsequently approved Plaintiff Lyon's application to register the handgun for

home self-defense.

       At the time Plaintiffs filed this action, Plaintiff Raymond was not a resident of the

District, was enrolled as a student in the Franklin Pierce Law Center in New Hampshire, was

employed as a Patent Examiner and owned a home in Waldorf, Maryland. Plaintiff Raymond



                                                 -5-
holds a Master of Business Administration degree as well as a Master of Science degree in

Electrical Engineering. He has started various successful businesses and is an honorably

discharged Navy veteran.

       On April 6, 2007, District of Columbia Police stopped Plaintiff Raymond for allegedly

speeding. At that time, Plaintiff Raymond held valid permits to carry a handgun issued by the

states of Maryland and Florida and still holds those permits. Although Plaintiff Raymond was

never charged with a traffic violation, he was charged with carrying a pistol without a license

because his loaded handgun was located in his car's center console. Plaintiff Raymond

subsequently pled guilty to misdemeanor possession of an unregistered firearm and unregistered

ammunition. He successfully completed a sentence of probation.

       Plaintiff Raymond would carry a functional handgun in public for self-defense while

visiting and traveling through the District of Columbia but refrains from doing so because he

fears another arrest and prosecution as well as fine and imprisonment as he does not possess a

license to carry a handgun in the District of Columbia. On June 26, 2009, Plaintiff Raymond

sought to register a handgun in the District of Columbia, but he was refused an application form

because of his lack of residence in the District.

       Plaintiff Amy McVey, a resident of the District, would carry a functional handgun in

public for self-defense but refrains from doing so because she fears arrest, prosecution, fine, and

imprisonment as she does not possess a license to carry a handgun in the District of Columbia.

Plaintiff McVey is licensed by the state of Virginia to publicly carry a handgun.

       Plaintiff McVey sought to register a handgun in the District of Columbia so that she could

carry it for self-defense. On July 7, 2009, Defendant Lanier denied her application to register a


                                                    -6-
handgun for the following reason:

               The intended storage and use of the firearm as stated on your
               firearms registration application, "I intend to carry the loaded
               firearm in public for self-defense when not stored in my home" is
               unacceptable per the "Firearms Registration Emergency
               Amendment Act of 2008," which states that pistols may only be
               registered by D.C. residents for protection within the home.

       Plaintiff Second Amendment Foundation, Inc. ("SAF") is a non-profit membership

organization incorporated under the laws of Washington with its principal place of business in

Bellevue, Washington. SAF has more than 650,000 members and supporters nationwide,

including in the District of Columbia. The purposes of SAF include education, research,

publishing and legal action focusing on the Constitutional right to privately own and possess

firearms and the consequences of gun control. SAF expends its resources encouraging the

exercise of the right to bear arms and advising and educating its members, supporters, and the

general public about the law with respect to carrying handguns in the District of Columbia. The

issues raised by, and consequences of, Defendants' policies are of great interest to SAF's

constituency. Defendants' policies regularly cause SAF to expend resources as people turn to it

for advice and information. Defendants' policies bar the members and supporters of SAF from

obtaining permits to carry handguns.



                                       III. DISCUSSION

       The Supreme Court's decisions in Dist. of Columbia v. Heller, 554 U.S. 570 (2008), and

McDonald v. City of Chicago, 130 S. Ct. 3020 (2010), direct the Court's analysis of Plaintiffs'

claims. In Heller, the plaintiffs mounted a Second Amendment challenge to a District of



                                                -7-
Columbia law that "totally ban[ned] handgun possession in the home" and "require[d] that any

lawful firearm in the home be disassembled or bound by a trigger lock[.]" Heller, 554 U.S. at

603, 628. The validity of the challenged measures depended, as a preliminary matter, on whether

the Second Amendment codified an individual right or a collective right. See id. at 577. After

consulting the text's original public meaning, the Court concluded that the Second Amendment

codified a pre-existing, individual right to keep and bear arms and that the "central component of

the right" was self-defense. See id. at 592, 599. Furthermore, the Court held that, because "the

need for defense of self, family, and property is most acute in the home," the D.C. ban on the

home use of handguns     "the most preferred firearm in the nation" failed "constitutional

muster" under any standard of heightened scrutiny. Id. at 628-29 & n.27. The same was true for

the trigger-lock requirement. See id. at 635. The Heller Court concluded that it did not need to

"undertake an exhaustive historical analysis . . . of the full scope of the Second Amendment" to

dispose of the case. Id. at 626. Nor did the Court have a reason to specify, for future cases,

which burdens on the Second Amendment right triggered which standards of review, or whether

a tiered-scrutiny approach was even appropriate in the first place. See id. at 628-29. By any

measure, the Court found that the District of Columbia statute overreached.

       Two years later, in McDonald, the Court evaluated a similar handgun ban that the City of

Chicago had enacted. The question presented in McDonald, however, was not whether the ban

infringed the Chicago's residents' Second Amendment rights, but, rather, whether a state

government could even be subject to the strictures of the Second Amendment. The answer to

that question depended on whether the right was "'deeply rooted in this Nation's history and

tradition'" and "fundamental to our scheme of ordered liberty[.]" McDonald, 130 S. Ct. at 3036.


                                                -8-
The Court stated that its "decision in Heller point[ed] unmistakably to the answer." Id. The

Court explained that self-defense, recognized since ancient times as a "basic right," was the

"central component" of the Second Amendment guarantee. Id. Thus, the Court concluded that

that right restricted not only the federal government but, under the Fourteenth Amendment, also

the states. See id. at 3026. Having reached that conclusion, the Court remanded the case to the

Seventh Circuit for an analysis of whether, in light of Heller, the Chicago handgun ban infringed

the Second Amendment right. See id. at 3050.

       Neither Heller nor McDonald speaks explicitly or precisely to the scope of the Second

Amendment right outside the home or to what it takes to "infringe" that right. However, both

opinions, at the very least, "point[] in a general direction." Ezell v. City of Chicago, 651 F.3d
684, 700 (7th Cir. 2011) (noting that Heller does not leave the court "without a framework for

how to proceed"). As the Ninth Circuit recently noted in Peruta v. Cnty. of San Diego, 742 F.3d
1144 (9th Cir. 2014),2 which addressed statutes very similar to the ones at issue in this case,

               [t]o resolve the challenge to the D.C. restrictions, the Heller
               majority described and applied a certain methodology: it addressed,
               first, whether having operable handguns in the home amounted to
               "keep[ing] and bear[ing] Arms" within the meaning of the Second
               Amendment and, next, whether the challenged laws, if they indeed


       2
          The Peruta court addressed the issue of "whether a responsible, law-abiding citizen has
a right under the Second Amendment to carry a firearm in public for self-defense." Peruta, 742
F.3d at 1147. As a preliminary matter, the court noted that "California generally prohibits the
open or concealed carriage of a handgun, whether loaded or unloaded, in public locations." Id.
(citations and footnote omitted). However, an individual could apply for a license to carry a
concealed weapon in the city or county in which he worked or resided. See id. at 1148 (citations
omitted). To obtain such a license, however, an applicant had to meet several requirements,
including a demonstration of good moral character, completion of a specified training course, and
establishing good cause. See id. (citations omitted). The plaintiff challenged San Diego County's
procedures for obtaining a concealed-carry license, in particular its definition of the term "good
cause." See id.

                                                 -9-
                did burden constitutionally protected conduct, "infringed" the right.

Id. at 1150.3

        In analyzing the issues in this case, the Court must apply the two-step approach that the

District of Columbia Circuit set forth in Heller v. Dist. of Columbia (Heller II), 670 F.3d 1244

(D.C. Cir. 2011). The first question requires this Court to decide whether the restricted activity,

in this case, a restriction on a responsible, law-abiding citizen's ability to carry a gun outside the

home for self-defense falls within the Second Amendment right to keep and bear arms for the

purpose of self defense. See Peruta, 742 F.3d at 1150 (citing Ezell, 651 F.3d at 701; Kachalsky

v. City of Westchester, 701 F.3d 81, 90 (2d Cir. 2012)). To determine the precise methods by

which that right's scope is discerned, the Supreme Court has directed, in both Heller and

McDonald, that courts must consult "both text and history." Heller, 554 U.S. at 595, McDonald,
130 S. Ct. at 3047).

        As the Court noted in Heller, "Constitutional rights are enshrined with the scope they

were understood to have when the people adopted them, whether or not future legislatures or

(yes) even future judges think that scope too broad." Heller, 554 U.S. at 634-35. To arrive at the

original understanding of the right, "we are guided by the principle that '[t]he Constitution was

written to be understood by the voters; its words and phrases were used in their normal and

ordinary as distinguished from technical meaning'" unless evidence suggests that the language


        3
          As the Peruta court noted, several other circuit courts have also applied this two-step
inquiry. See Peruta, 742 F.3d at 1150 (citing United States v. Chovan, 735 F.3d 1127, 1136 (9th
Cir. 2013); Nat'l Rifle Ass'n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,
700 F.3d 185, 194 (5th Cir. 2012); United States v. Greeno, 679 F.3d 510, 518 (6th Cir. 2012);
Ezell, 651 F.3d at 701-04; United States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010); United
States v. Reese, 627 F.3d 792, 800-01 (10th Cir. 2010); United States v. Marzzarella, 614 F.3d
85, 89 (3d Cir. 2010)).

                                                 -10-
was used idiomatically. Id. at 576 (quoting United States v. Sprague, 282 U.S. 716, 731, 51 S.

Ct. 220, 75 L. Ed. 640 (1931)) (other citation omitted). "Of course, the necessity of this

historical analysis presupposes what Heller makes explicit: the Second Amendment right is 'not

unlimited.'" Peruta, 742 F.3d at 1151 (quoting [Heller, 554 U.S.] at 595, 128 S. Ct. 2783).

Furthermore, "[i]t is 'not a right to keep and carry any weapon whatsoever in any manner

whatsoever and for whatever purpose.'" Id. (quoting [Heller, 554 U.S.] at 626, 128 S. Ct. 2783).

"Rather, it is a right subject to 'traditional restrictions,' which themselves   and this is a critical

point   tend 'to show the scope of the right.'" Id. (quoting McDonald, 130 S. Ct. at 3056 (Scalia,

J., concurring)) (citing Kachalsky, 701 F.3d at 96; Nat'l Rifle Ass'n of Am., 700 F.3d at 196 ("For

now, we state that a longstanding presumptively lawful regulatory measure . . . would likely

[burden conduct] outside the ambit of the Second Amendment."); United States v. Skoien, 614
F.3d 638, 640 (7th Cir. 2010) (en banc) ("That some categorical limits are proper is part of the

original meaning.")).

        As the court noted in Peruta, "[t]he Second Amendment secures the right not only to

'keep' arms but also to 'bear' them[,]" Peruta, 742 F.3d at 1151; and, as the Supreme Court

explained in Heller, "[a]t the time of the founding, as now, to 'bear' meant to 'carry[,]'" Heller,
554 U.S. at 584. "Yet, not 'carry' in the ordinary sense of 'convey[ing] or transport[ing]' an

object, as one might carry groceries to the check-out counter or garments to the laundromat, but

'carry for a particular purpose confrontation.'" Peruta, 742 F.3d at 1151-52 (quoting [Heller,
554 U.S. at 584]). According to the Heller majority, the "natural meaning of 'bear arms'" was the

one that Justice Ginsburg provided in her dissent in Muscarello v. United States, 524 U.S. 125

(1998), that is "'wear, bear, or carry . . . upon the person or in the clothing or in a pocket, for the


                                                  -11-
purpose . . . of being armed and ready for offensive or defensive action in a case of conflict with

another person.'" Heller, 554 U.S. at 584 (quoting Muscarello, 524 U.S. at 143, 118 S. Ct. 1911)

(Ginsburg, J., dissenting) (quoting Black's Law Dictionary 214 (6th ed. 1998)).

       Furthermore, "'bearing a weapon inside the home' does not exhaust this definition of

'carry.' For one thing, the very risk occasioning such carriage, 'confrontation,' is 'not limited to

the home.'" Peruta, 742 F.3d at 1152 (quoting Moore v. Madigan, 702 F.3d 933, 936 (7th Cir.

2012)). Moreover, it is beyond dispute that "the prospect of conflict      at least, the sort of conflict

for which one would wish to be 'armed and ready' is just as menacing (and likely more so)

beyond the front porch as it is in the living room." Id. Thus, "'[t]o speak of "bearing" arms

within one's home would at all times have been an awkward usage.'" Id. (quotation omitted). In

addition, the Heller Court stated that the Second Amendment secures "the right to 'protect[]

[oneself] against both public and private violence,' . . . thus extending the right in some form to

wherever a person could become exposed to public or private violence." United States v.

Masciandaro, 638 F.3d 458, 467 (4th Cir. 2011) (Niemeyer, J., specially concurring) (quoting

[Heller, 128 S. Ct.] at 2798, 2799). Moreover, the Heller Court emphasized that the need for the

right was "most acute" in the home, Peruta, 742 F.3d at 1153 (citing Heller, 554 U.S. at 628, 128
S. Ct. 2783), "thus implying that the right exists outside the home, though the need is not always

as "'acute.'" Id. (citing McDonald, 130 S. Ct. at 3044 (2010) ("[T]he Second Amendment

protects a personal right to keep and bear arms for lawful purposes, most notably for self-defense

within the home.")). However, Heller also pointed out that "laws forbidding the carrying of

firearms in sensitive places such as schools and government buildings" is presumptively lawful.

Heller, 554 U.S. at 626. Finally, "both Heller and McDonald identif[ied] the 'core component' of


                                                 -12-
the right as self-defense, which necessarily 'take[s] place wherever [a] person happens to be,'

whether in a back alley or on the back deck." Peruta, 742 F.3d at 1153 (citing Moore, 702 F.3d at

937 ("To confine the right to be armed to the home is to divorce the Second Amendment from

the right of self-defense described in Heller and McDonald.")) (other citation omitted).

       This Court agrees with the Ninth Circuit's statement in Peruta that "[t]hese passages

alone, though short of dispositive, strongly suggest that the Second Amendment secures a right to

carry a firearm in some fashion outside the home." Peruta, 742 F.3d at 1153. "Reading those

lines in light of the plain meaning definition of 'bear Arms' elucidated above makes matters even

clearer; the Second Amendment right 'could not rationally have been limited to the home.'" Id.

(quoting Moore, 702 F.3d at 936). Although "people may 'keep Arms' (or, per Heller's

definition, 'have weapons,' 554 U.S. at 582, 128 S. Ct. 2783), in the home for defense of self,

family, and property, they are more sensibly said to 'bear Arms' (or, Heller's gloss: 'carry

[weapons] . . . upon the person or in the clothing or in a pocket,' id. at 584, 128 S. Ct. 2783) in

nondomestic settings." Id. (citing Kachalsky, 701 F.3d at 89 n.10 ("The plain text of the Second

Amendment does not limit the right to bear arms to the home."); Drake v. Filko, 724 F.3d 426,

444 (3d Cir. 2013) (Hardiman, J., dissenting) ("To speak of 'bearing' arms solely within one's

home not only would conflate 'bearing' with 'keeping,' in derogation of the Court's holding that

the verbs codified distinct rights, but also would be awkward usage given the meaning assigned

the terms by the Supreme Court.")) (footnote omitted).

       In addition to the textual analysis of the phrase "bear Arms," the Court in Heller looked to

the original public understanding of the Second Amendment right as evidence of its scope and

meaning, relying on the "important founding-era legal scholars." Heller, 554 U.S. at 600-03


                                                 -13-
(examining the public understanding of the Second Amendment in the period after its ratification

because "[t]hat sort of inquiry is a critical tool of constitutional interpretation"). Based on its

historical review, the Court found support for the proposition that the Second Amendment

secures an individual right to carry in case of confrontation means nothing if not the general right

to carry a common weapon outside the home for self-defense. Furthermore, as the court in

Peruta correctly pointed out, "with Heller on the books, the Second Amendment's original

meaning is now settled in at least two relevant respects." Peruta, 742 F.3d at 1155. "First,

Heller clarifies that the keeping and bearing of arms is, and has always been, an individual right.

Id. (citing [Heller], 554 U.S. at 616, 128 S. Ct. 2783). "Second, the right is, and has always

been, oriented to the end of self-defense." Id. (citation omitted). After an exhaustive summary

of the text and history of the Second Amendment, the Ninth Circuit in Peruta concluded that "the

carrying of an operable handgun outside the home for the lawful purpose of self-defense, though

subject to traditional restrictions, constitutes 'bear[ing] Arms' within the meaning of the Second

Amendment." Peruta, 742 F.3d at 1166. As the Ninth Circuit noted, this conclusion is not

surprising in light of the fact that other circuits have reached the same result. See id. (citing

Moore, 702 F.3d at 936 ("A right to bear arms thus implies a right to carry a loaded gun outside

the home."); Drake, 724 F.3d at 431 (recognizing that the Second Amendment right "may have

some application beyond the home"); Woollard v. Gallagher, 712 F.3d 865, 876 (4th Cir. 2013)

("We . . . assume that the Heller right exists outside the home. . . ."); Kachalsky, 701 F.3d at 89

(assuming that the Second Amendment "must have some application in the very different context

of the public possession of firearms")). This Court, joining with most of the other courts that

have addressed this issue, reaches this same conclusion.


                                                 -14-
       Finally, as the Peruta court pointed out, "[u]nderstanding the scope of the right is not just

necessary, it is key to [the court's] analysis [because,] if self-defense outside the home is part of

the core right to 'bear arms' and the [District of Columbia's] regulatory scheme prohibits the

exercise of that right, no amount of interest-balancing under a heightened form of means-end

scrutiny can justify [the District of Columbia's] policy." Id. at 1167 (citing Heller, 554 U.S. at

634, 128 S. Ct. 2783 ("The very enumeration of the right takes out of the hands of government

even the Third Branch of Government        the power to decide on a case-by-case basis whether the

right is really worth insisting upon.")). Thus, having concluded that carrying a handgun outside

the home for self-defense comes within the meaning of "bear[ing] Arms" under the Second

Amendment, the Court must now ask whether the District of Columbia's total ban on the carrying

of handguns within the District "infringes" that right.

       This question is not difficult to answer. As the Seventh Circuit stated in Moore v.

Madigan, 702 F.3d 933 (7th Cir. 2012), "[a] blanket prohibition on carrying gun[s] in public

prevents a person from defending himself anywhere except inside his home; and so substantial a

curtailment of the right of armed self-defense requires a greater showing of justification than

merely that the public might benefit on balance from such a curtailment, though there is no proof

that it would." Id. at 940. This does not mean that the government cannot place some reasonable

restrictions on carrying of handguns; for example, "when a state bans guns merely in particular

places, such as public schools, a person can preserve an undiminished right of self-defense by not

entering those places; since that's a lesser burden, the state doesn't need to prove so strong a

need." Id. The District of Columbia appears to be the only jurisdiction that still has such a

complete ban on the carrying of ready-to-use handguns outside the home. That does not mean


                                                 -15-
that other jurisdictions are indifferent to the dangers that the widespread public carrying of guns;

rather, those jurisdictions "have decided that a proper balance between the interest in self-defense

and the dangers created by carrying guns in public is to limit the right to carry a gun to

responsible persons rather than to ban public carriage altogether[.]" Id. at 940. In addition, to

"the usual prohibitions of gun ownership by children, felons, illegal aliens, lunatics, and in

sensitive places such as public schools, the propriety of which was not questioned in Heller . . .

some states sensibly require that an applicant for a handgun permit establish his competence in

handling firearms." Id. at 940-41 (internal parenthetical omitted). Some states "also permit

private businesses and other private institutions (such as churches) to ban guns from their

premises." Id. at 941.

       In light of Heller, McDonald, and their progeny, there is no longer any basis on which

this Court can conclude that the District of Columbia's total ban on the public carrying of ready-

to-use handguns outside the home is constitutional under any level of scrutiny. Therefore, the

Court finds that the District of Columbia's complete ban on the carrying of handguns in public is

unconstitutional. Accordingly, the Court grants Plaintiffs' motion for summary judgment and

enjoins Defendants from enforcing the home limitations of D.C. Code § 7-2502.02(a)(4) and

enforcing D.C. Code § 22-4504(a) unless and until such time as the District of Columbia adopts

a licensing mechanism consistent with constitutional standards enabling people to exercise their

Second Amendment right to bear arms.4 Furthermore, this injunction prohibits the District from


       4
          The Court notes that, in Heller v. Dist. of Columbia, 08-CV-1289, Dkt. No. 83, Judge
Boasberg recently dismissed all of the plaintiffs' challenges to the constitutionality of the
District's firearm laws with prejudice except for their challenge to the vision requirement for gun
registration, which, because he decided that challenge based on jurisdictional grounds, he
                                                                                        (continued...)

                                                -16-
completely banning the carrying of handguns in public for self-defense by otherwise qualified

non-residents based solely on the fact that they are not residents of the District.



C.     Equal protection and right to travel challenges to residency requirements

       Plaintiff Raymond, the only non-resident individual Plaintiff, and SAF, insofar as some of

its members who are not residents of the District of Columbia who would like to carry a hand

gun in the District when they are there, argue that Defendants' practice of refusing to issue a



       4
          (...continued)
dismissed without prejudice. See id. at 62. The plaintiffs had challenged the registration
requirements of the District's gun laws. The issue of the complete ban on the carrying of
handguns in the District for self-defense was not at issue nor was the residency requirement at
issue in that case. What were at issue, however, were the regulations pertaining to the
registration of firearms, specifically the basic registration requirements as they applied to long
guns and the following registration requirements that applied to all guns: (1) to register a
weapon, registrants must appear in person and in possession of the firearm to be registered and
must submit to being photographed and fingerprinted, see D.C. Code § 7-2502.04; (2) to register
a weapon, registrants must complete a firearms-training and safety class and pass a test
demonstrating knowledge of the District's firearms laws, see D. C. Code § 7-2502.03(a)(10),
(13); (3) registrants are limited to registering one pistol every thirty days, see D.C. Code § 7-
2502.03(e); (4) firearm-registration certificates automatically expire three years after the date
they are issued, unless the registrant renews them, see D. C. Code § 7-2502.07a(a), and
registrants are eligible to renew their certificates so long as they continue to meet the District's
initial registration requirements, see D.C. Code § 7-2502.03(a), and follow any procedures the
Metropolitan Police Department ("MPD") Chief establishes by rule, see D.C. Code § 7-
2502.07a(b). In addition, the plaintiffs challenged several provisions related to the
administration and enforcement of the gun-registry scheme, including (1) the requirement that
gun owners keep their registration certificates with them when they are in possession of their
registered firearms and be able to exhibit the certificate upon the demand of law enforcement, see
D. C. Code § 7-2502.08(c); (2) the requirement that gun owners notify MPD in writing if their
registered weapons are lost, stolen, or destroyed, if they sell or transfer their weapons, or if they
change their name or address, see D. C. Code § 7-2502,08(a); (3) the fees associated with the
registration process, see D.C. Code § 7-2502.05(b); and (4) the penalties for violations of the
registration scheme, see D.C. Code § 7-2507.06. The plaintiffs in Heller have filed a Notice of
Appeal from Judge Boasburg's May 15, 2014 Memorandum-Opinion. See Heller, 08-CV-1289,
at Dkt. No. 84.

                                                 -17-
permit to carry a gun in the District based solely on the fact that a person is not a resident violates

their right to travel and the equal protection clause of the Fourteenth Amendment.

       The Court has difficulty seeing how these challenges, under the circumstances of this

case, are not co-extensive with Plaintiff Raymond's Second Amendment challenges to the current

District laws regarding the complete ban on carrying handguns in public. Furthermore, as things

now stand, Plaintiff Raymond, and all others who are not residents of the District, are treated

exactly the same as residents of the District insofar as the District has a complete ban on the

carrying of handguns in public for self-defense. Thus, to the extent that Plaintiff Raymond's right

to travel and equal protection claims are not co-extensive with his Second Amendment claims,

the Court finds that these claims are not ripe.5



                                        IV. CONCLUSION

       Having reviewed the parties' submissions and the applicable law, and for the above-stated

reasons, the Court hereby GRANTS Plaintiffs' motion for summary judgment and DENIES

Defendants' cross-motion for summary judgment; and the Court further

       ORDERS that Defendants, their officers, agents, servants, employees and all persons in

active concert or participation with them who receive actual notice of this Memorandum-

Decision and Order, are permanently enjoined from enforcing D.C. Code § 7-2502.02(a)(4) to

ban registration of handguns to be carried in public for self-defense by law-abiding citizens; and



       5
          As stated above, with respect to Plaintiff Raymond's Second Amendment claim, the
District of Columbia may not completely bar him, or any other qualified individual, from
carrying a handgun in public for self-defense simply because they are not residents of the
District.

                                                   -18-
the Court further

       ORDERS that Defendants, their officers, agents, servants, employees, and all persons in

active concert or participation with them who receive actual notice of this Memorandum-

Decision and Order are permanently enjoined from enforcing D.C. Code § 22-4504(a); and the

Court further

       ORDERS that Defendants, their officers, agents, servants, employees, and all persons in

active concert or participation from them who receive actual notice of this Memorandum-

Decision and Order from enforcing D.C. Code § 7-2502.02(a)(4) and D.C. Code § 22-4504(a)

against individuals based solely on the fact that they are not residents of the District of Columbia.


IT IS SO ORDERED.


Dated: July 24, 2014
       Syracuse, New York




                                                -19-